             Case 1:20-cv-00693-LM Document 20 Filed 07/31/20 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE



Planet Fitness International Franchise,

                        Plaintiff                            Case No. 1:20-cv-00693-LM

        v.

JEG-United, LLC,

                        Defendant




                  THIRD-PARTY DEFENDANT RAY MIOLLA’S ANSWER
                    TO JEG-UNITED, LLC’S THIRD-PARTY CLAIMS

        Third-Party Defendant Ray Miolla (hereinafter referred to as “Mr. Miolla”), submits this

 Answer to JEG-United, LLC’s Third-Party Claims and Statement of Affirmative Defenses. Any

 allegation not explicitly admitted herein is denied. In support thereof, Mr. Miolla responds to the

 numbered paragraphs in JEG-United’s Counterclaims as follows:

                                                I.
                                              Parties

        1.       Admitted in part and denied in part. Admitted that JEG-United, LLC is a limited

 liability company formed under the laws of Delaware. Denied that JEG-United, LLC’s members

 are JEG-PF Mexico, LLC and JEPF Mex, LLC.

        2.       Admitted.

        3.       Admitted.

                                                 II.
                                      Jurisdiction and Venue

        4.       Admitted.


                                                 1
            Case 1:20-cv-00693-LM Document 20 Filed 07/31/20 Page 2 of 15




       5.       Admitted.

       6.       Admitted that personal jurisdiction exists over Third-Party Defendant Miolla.

Denied that Mr. Miolla is a required party and admitted that his presence does not deprive the

Court of jurisdiction.

       7.       Admitted.

                                                 III.
                                                Facts

       A. JEG-Mex LLC creates a plan to develop Planet Fitness gyms throughout Mexico

       8.       Admitted that JEG-United is a joint venture of two Planet Fitness franchise

groups that have developed and operated Planet Fitness businesses. Mr. Miolla lacks

information sufficient to admit or deny the second sentence of this paragraph of the Third Party

Claims, so those allegations are denied. All other allegations are denied.

       9.       Mr. Miolla lacks information sufficient to admit or deny the allegations of this

paragraph, so those allegations are denied. Further, whatever JEG-Mex, LLC’s initial

aspirations, by no later than October 17, 2018, it was understood by JEG-Mex, LLC that the

territory involved in the discussions surrounding the Potential ADA was limited to the portions

of northern Mexico described in Exhibit “A” to the Agreement.

       10.      Mr. Miolla lacks information sufficient to admit or deny the allegations of this

paragraph because they relate to a time before Mr. Miolla was employed by Planet Fitness, so the

allegations are denied.

       11.      Mr. Miolla lacks information sufficient to admit or deny the allegations of this

paragraph because they relate to a time before Mr. Miolla was employed by Planet Fitness, so the

allegations are denied.




                                                 2
          Case 1:20-cv-00693-LM Document 20 Filed 07/31/20 Page 3 of 15




       12.     Mr. Miolla lacks information sufficient to admit or deny the allegations of this

paragraph because they relate to a time before Mr. Miolla was employed by Planet Fitness, so the

allegations are denied.

       13.     Mr. Miolla admits that JEG-Mex, LLC opened the first Planet Fitness location in

Mexico on April 26, 2018 and that Planet Fitness’s CEO and others attended the opening. The

characterization of this club as “successful” is denied.

       B. JEG-United forms to pursue an area development agreement with Planet Fitness
          but Miolla pursues his own agenda to favor Carlos Ibarra

       14.     Mr. Miolla admits that JEG-Mex, LLC opened a first location in Mexico and that

JEG-Mex, LLC would later become JEG-United. Mr. Miolla admits that the parties

subsequently attempted to negotiate an ADA. All other allegations are denied. Answering

further, Planet Fitness and Mr. Miolla communicated several times to JEG-Mex, LLC (and later

to JEG-United) that Planet Fitness: (i) would not grant either of the entities franchise rights

outside of northern Mexico; and (ii) was going to identify another franchisee to develop clubs in

central and southern Mexico, as is apparent from the territory described in Exhibit A to the

Agreement.

       15.     Mr. Miolla admits that JEG-Mex, LLC joined with United PF Holdings, LLC and

that joint venture resulted in the formation of JEG-United, but Mr. Miolla lacks information

sufficient to admit or deny the timing, so those allegations are denied. Mr. Miolla admits the

second sentence of this paragraph. All other allegations are denied.

       16.     Mr. Miolla admits that he communicated with Keven Kelly in July 2018 and that

Mr. Miolla is the Chief Development Officer at Planet Fitness. All other allegations are denied.

       17.     Mr. Miolla admits that JEG-United presented a business (not development) plan

to Planet Fitness in 2018. All other allegations are denied.


                                                  3
         Case 1:20-cv-00693-LM Document 20 Filed 07/31/20 Page 4 of 15




       18.     Mr. Miolla admits that JEG-United, at times, communicated a desire to finalize an

ADA for all of Mexico. However, Planet Fitness and Mr. Miolla informed JEG-United on

multiple occasions that Planet Fitness had no intention of affording franchise rights to JEG-

United outside of northern Mexico. In fact, JEG-United confirmed its understanding of Planet

Fitness’s intention. The remaining allegations are denied.

       19.     Denied. Answering further, Planet Fitness executives and its board of directors

decided to limit JEG-United to northern Mexico and to find another franchisee for central and

southern Mexico. In any event, by no later than March 5, 2019 JEG-United understood and

agreed that the Proposed Territory to be discussed in connection with a Proposed ADA would be

northern Mexico.

       20.     Mr. Miolla denies the characterization that he “carved out” territory, but admits

that he and Planet Fitness communicated clearly and frequently that it would not grant franchise

rights to JEG-United outside of northern Mexico. Mr. Miolla admits that Carlos Ibarra and his

group were identified as another possible franchisee for gyms in Mexico. Mr. Miolla admits that

Mr. Ibarra did not have prior experience opening or operating Planet Fitness locations and that

JEG-United had approximately five months of experience operating Planet Fitness locations in

Mexico. Mr. Miolla admits that in the fall of 2018, Mr. Ibarra had not committed to develop

Planet Fitness locations in Mexico, and Mr. Miolla states further that Planet Fitness had not

committed to Mr. Ibarra, either. Mr. Miolla admits that JEG-United had by that point opened a

Planet Fitness location in Mexico, but lacks information sufficient to admit or deny whether

JEG-United developed operating standards without help or input from Planet Fitness or that

Planet Fitness refused to provide such standards. Mr. Miolla lacks information sufficient to




                                                4
          Case 1:20-cv-00693-LM Document 20 Filed 07/31/20 Page 5 of 15




admit or deny the last sentence of this paragraph, so those allegations are denied. All other

allegations are denied.

       C. The parties enter the Agreement

       21.     Mr. Miolla denies that Planet Fitness failed or neglected to transmit any further

written agreement for the development of gyms in northern Mexico in the weeks and months that

followed. Answering further, Mr. Miolla placed several phone calls and sent several emails to

JEG-United in early October 2018. Specifically, on or about October 17, 2018, Mr. Miolla sent

a detailed proposal to JEG-United for an ADA covering markets in northern Mexico. Mr. Miolla

admits that in the months that followed, the parties failed to come to terms on an ADA, and,

instead, eventually entered into the Agreement, which speaks for itself and Mr. Miolla denies

JEG-United’s selective characterization of the Agreement.

       22.     To the extent JEG-United has accurately quoted a paragraph of the Agreement,

the allegations are admitted.

       23.     Admitted.

       24.     To the extent JEG-United has accurately quoted a paragraph of the Agreement,

the allegations are admitted.

       25.     To the extent JEG-United has accurately quoted a paragraph of the Agreement,

the allegations are admitted.

       26.     The parties’ agreement speaks for itself and Mr. Miolla denies JEG-United’s

characterization of the document.

       27.     The parties’ agreement speaks for itself and Mr. Miolla denies JEG-United’s

characterization of the document. To the extent JEG-United has accurately quoted a paragraph

of the parties’ signed agreement, the allegations are admitted.



                                                 5
          Case 1:20-cv-00693-LM Document 20 Filed 07/31/20 Page 6 of 15




       D. Planet Fitness breaches the Agreement

       28.     Mr. Miolla admits that JEG-United at times expressed a desire for an ADA to

grant development rights throughout Mexico. However, JEG-United also expressed a reluctance

to commit to develop locations throughout Mexico on a timeline consistent with Planet Fitness’s

development strategy in Mexico. In any event, Mr. Miolla and Planet Fitness informed JEG-

United many times that it would not grant to JEG-United franchise rights outside of northern

Mexico, a message JEG-United confirmed it had received and understood. All other allegations

are denied.

       29.     Mr. Miolla states that the parties’ Agreement speaks for itself and denies JEG-

United’s characterization of it.

       30.     Admitted, except for the characterization that Mr. Miolla “refused” to attend the

meetings in Mexico in May 2019.

       31.     Mr. Miolla admits that Ms. Annello was at the time the Director of Real Estate for

Mexico and attended the meeting at the end of May 2019. The second sentence of this paragraph

is denied. Mr. Miolla lacks information sufficient to admit or deny what JEG-United believed

was the extent of Ms. Annello’s authority. All other allegations are denied.

       32.     Denied.

       33.     Mr. Miolla admits that JEG-United communicated proposed development

schedules but denies all other allegations.

       34.     Mr. Miolla denies the allegations of the first sentence of this paragraph. To the

extent the second sentence accurately quotes from the parties’ Agreement, those allegations are

admitted. All other allegations are denied.

       35.     Denied.



                                                6
          Case 1:20-cv-00693-LM Document 20 Filed 07/31/20 Page 7 of 15




       36.     Denied.

       37.     Denied.

       38.     Denied.

       39.     Mr. Miolla lacks information sufficient to admit or deny the allegations of this

paragraph, so they are denied.

       40.     Denied, except that Mr. Miolla admits there was a meeting of the parties in

August 2017 and that David Escobar was one of the Planet Fitness employees who worked on

the standards. All other allegations are denied.

       E. Planet Fitness interferes with relationships that would have helped JEG-United
          develop its territory

       41.     Mr. Miolla denies the allegations of the first sentence of this paragraph. Mr.

Miolla denies the allegation that there is a dearth of big box opportunities in Mexico. Mr. Miolla

lacks information sufficient to admit or deny the remaining allegations stated in this paragraph,

and therefore denies them.

       42.     Mr. Miolla admits that JEG-United entered into a lease. Mr. Miolla lacks

information sufficient to admit or deny the remaining allegations stated in this paragraph, and

therefore denies them.

       43.     Mr. Miolla lacks information sufficient to admit or deny the allegations stated in

the first sentence of this paragraph, so those allegations are denied. Mr. Miolla admits that JEG-

United communicated to Planet Fitness that it was having discussions with representatives of

Soriana. All other allegations are denied.

       44.     Denied.

       45.     Denied.

       46.     Denied.


                                                   7
         Case 1:20-cv-00693-LM Document 20 Filed 07/31/20 Page 8 of 15




       47.     Denied.

       48.     Denied.

       49.     Denied.

       F. JEG-United reaches a deal to sell its clubs to Ibarra but Planet Fitness and
          Miolla once again interfere with JEG-United’s business so that they can steer the
          territory and clubs to Ibarra at a discounted price

       50.     Mr. Miolla admits there was at least one meeting between Mr. Ibarra and JEG-

United, which JEG-United requested. All other allegations are denied.

       51.     Mr. Miolla admits that JEG-United and Ibarra communicated. Planet Fitness

lacks information sufficient to admit or deny the remaining allegations stated in this paragraph,

and therefore denies them.

       52.     Mr. Miolla lacks information sufficient to admit or deny what Mr. Ibarra

communicated during the meeting with JEG-United regarding his relationship with Soriana, so

those allegations are denied. All remaining allegations are denied.

       53.     Denied.

       54.     Denied.

       55.     Denied.

       56.     Denied.

       G. JEG-United exercises the Put Option and Planet Fitness files a baseless suit
          because it was not prepared to close

       57.     Mr. Miolla lacks information sufficient to admit or deny the allegations of this

paragraph, so those allegations are denied.

       58.     Mr. Miolla lacks information sufficient to admit or deny the allegations of this

paragraph, so those allegations are denied.




                                                 8
          Case 1:20-cv-00693-LM Document 20 Filed 07/31/20 Page 9 of 15




       59.     Mr. Miolla lacks information sufficient to admit or deny the allegations of this

paragraph, so those allegations are denied.

       60.     Mr. Miolla lacks information sufficient to admit or deny the allegations of this

paragraph, so those allegations are denied.

       61.     Mr. Miolla lacks information sufficient to admit or deny the allegations of this

paragraph, so those allegations are denied.

       62.     Mr. Miolla lacks information sufficient to admit or deny the allegations of this

paragraph, so those allegations are denied.

                                   COUNT I (BREACH OF CONRACT)
                                      JEG-United v. Planet Fitness

       63.     Mr. Miolla incorporates by reference the allegations of the other paragraphs of

this Answer to Third Party Claims as it set forth fully herein.

       64.     This paragraph is not directed at Mr. Miolla, so no response is required. To the

extent a response is required, Mr. Miolla denies the allegations.

       65.     This paragraph is not directed at Mr. Miolla, so no response is required. To the

extent a response is required, Mr. Miolla denies the allegations.

       66.     This paragraph is not directed at Mr. Miolla, so no response is required. To the

extent a response is required, Mr. Miolla denies the allegations.

       67.     This paragraph is not directed at Mr. Miolla, so no response is required. To the

extent a response is required, Mr. Miolla denies the allegations.

       68.     This paragraph is not directed at Mr. Miolla, so no response is required. To the

extent a response is required, Mr. Miolla denies the allegations.

       69.     This paragraph is not directed at Mr. Miolla, so no response is required. To the

extent a response is required, Mr. Miolla denies the allegations.


                                                 9
         Case 1:20-cv-00693-LM Document 20 Filed 07/31/20 Page 10 of 15




       70.     This paragraph is not directed at Mr. Miolla, so no response is required. To the

extent a response is required, Mr. Miolla denies the allegations.

       71.     This paragraph is not directed at Mr. Miolla, so no response is required. To the

extent a response is required, Mr. Miolla denies the allegations.

       72.     This paragraph is not directed at Mr. Miolla, so no response is required. To the

extent a response is required, Mr. Miolla denies the allegations.

       73.     This paragraph is not directed at Mr. Miolla, so no response is required. To the

extent a response is required, Mr. Miolla denies the allegations.

       74.     This paragraph is not directed at Mr. Miolla, so no response is required. To the

extent a response is required, Mr. Miolla denies the allegations.

              COUNT II (BREACH OF THE IMPLIED COVENANT OF GOOD FAITH
                           PERFORMANCE AND FAIR DEALING)
                               JEG-United v. Planet Fitness

       75.     Mr. Miolla incorporates by reference the allegations of the other paragraphs of

this Answer to Third Party Claims as it set forth fully herein.

       76.     This paragraph is not directed at Mr. Miolla, so no response is required. To the

extent a response is required, Mr. Miolla denies the allegations.

       77.     This paragraph is not directed at Mr. Miolla, so no response is required. To the

extent a response is required, Mr. Miolla denies the allegations.

       78.     This paragraph is not directed at Mr. Miolla, so no response is required. To the

extent a response is required, Mr. Miolla denies the allegations.

              COUNT III (TORTIOUS INTERFERENCE WITH CONTRACTUAL AND
                          PROSPECTIVE BUSINESS RELATIONSHIPS)
                         JEG-United v. Planet Fitness and Raymond Miolla




                                                 10
         Case 1:20-cv-00693-LM Document 20 Filed 07/31/20 Page 11 of 15




       79.     Mr. Miolla incorporates by reference the allegations of the other paragraphs of

this Answer to Third Party Claims as it set forth fully herein.

       80.     Mr. Miolla lacks information sufficient to admit or deny the allegations of the in

this paragraph, so these allegations are denied.

       81.     Mr. Miolla admits that he was aware of the one lease relationship between

Soriana and JEG-United and that JEG-United had some discussions with Soriana regarding other

possible lease locations. The remaining allegations are denied.

       82.     Mr. Miolla admits that he was aware of the one lease relationship between

Soriana and JEG-United and that JEG-United had some discussions with Soriana regarding other

possible lease locations. The remaining allegations are denied.

       83.     Denied.

       84.     Denied.

       85.     Denied.

       86.     Denied.

       87.     Denied.

       88.     Denied.

       89.     Denied.

       90.     Denied.

                COUNT IV (VIOLATION OF THE NEW HAMPSHIRE CONSUMER
                                    PROTECTION ACT)
                       JEG-United v. Planet Fitness and Raymond Miolla

       91.     Mr. Miolla incorporates by reference the allegations of the other paragraphs of

this Answer to Third Party Claims as it set forth fully herein.

       92.     Denied.



                                                   11
            Case 1:20-cv-00693-LM Document 20 Filed 07/31/20 Page 12 of 15




       93.      Denied.

       94.      Denied.

       95.      Mr. Miolla admits a meeting was held between Mr. Ibarra and JEG-United. All

other allegations are denied.

       96.      Denied.

       97.      Denied.

                                   COUNT V. REQUEST FOR RELIEF

       98.      No response is required to Defendant’s Request for Relief, but to the extent it is,

Mr. Miolla denies that Defendant is entitled to any of the relief requested.

                                STATEMENT OF AFFIRMATIVE DEFENSES

       A.       Mr. Miolla denies the allegations set forth in the Third Party Claims and puts

Defendant to its proof for each element of each claim.

       B.       Defendant has failed to state a claim upon which relief can be granted.

       C.       Defendant’s claims are barred by their admissions in the Agreement and

Extension, as well as their admissions in Defendant’s Counterclaim and Third Party Claims.

       D.       Defendant has failed to mitigate its damages, if any.

       E.       Defendant’s Third Party Claims are barred by the doctrine of unclean hands.

       F.       Defendant’s claims are barred by laches.

       G.       Defendant is estopped from any recovery because of its own acts or omissions.

       H.       Defendant’s Third Party Claims are barred by the releases it has previously signed

and the release it will sign in connection with the sale of the five gyms to Planet Fitness.

       I.       Defendant waived the claims asserted in its Third Party Claims.

       J.       Mr. Miolla’s actions were justified.



                                                 12
          Case 1:20-cv-00693-LM Document 20 Filed 07/31/20 Page 13 of 15




        K.      Mr. Miolla cannot tortiously interfere in transactions in which his employer is a

party or in which he or it has a valid interest.

        L.      Mr. Miolla cannot be liable for tortious interference because his employer is the

source of the business opportunities alleged in Defendant’s Third Party Claims.

        M.      Mr. Miolla was privileged to act as he did to protect his employer’s economic

interests and in accordance with his best business judgment.

        N.      Mr. Miolla’s actions and decisions were all within the scope of his employment

and duties and are protected by the business judgment rule.

        O.      Without taking on the burden of proof Defendant must carry, Defendant could not

have formed actual business relationships or prospective business relationships involving rights

it did not possess.

        P.      There was no meeting of the minds as to an ADA or subsequent franchise

agreement, so there is no enforceable agreement on which the remedy sought by JEG-United

could be fashioned. In fact, to the contrary, the Agreement expressly acknowledges that the

Summary of Proposed Terms for the Potential ADA was non-binding.

        Q.      The purported agreement on which JEG-United bases its claims lacks

definiteness.

        R.      Defendant’s damage claims are limited to the sole express remedy provided by

the Agreement for their failure to execute an ADA—the sale of its clubs pursuant to the Put

Option.

        S.      Defendant’s claim for lost profits fails as wholly speculative and impermissibly

dependent upon non-binding terms within the Agreement.




                                                   13
         Case 1:20-cv-00693-LM Document 20 Filed 07/31/20 Page 14 of 15




       T.      Defendant’s damages, if any, are limited to reliance damages arising subsequent

to the date of the Agreement and the most recent release signed by JEG-United.



       Mr. Miolla reserves the right to amend this Statement of Affirmative Defenses to make

additional affirmative defenses as they become available in the course of discovery.




                                             Respectfully submitted,

                                             Ray Miolla

                                             By His Attorneys,

                                             SHEEHAN PHINNEY BASS & GREEN, PA

Dated: July 31, 2020                  By:    /s/ Patrick J. Queenan
                                             Patrick J. Queenan, Esq. (#20127)
                                             James P. Harris, Esq (#15336)
                                             1000 Elm Street, 17th Floor
                                             Manchester, NH 03110
                                             (603) 668-0300
                                             pqueenan@sheehan.com
                                             jharris@sheehan.com

                                             -and-

                                             GENOVESE, JOBLOVE & BATTISTA, PA
                                             Michael D. Joblove (FL #354147)
                                             Brett Halsey (FL #0013141)
                                             100 S.E. Second Street, 44th Floor
                                             Miami, FL 33131
                                             (305) 349-2312
                                             mjoblove@gjb-law.com
                                             bhalsey@gjb-law.com




                                               14
         Case 1:20-cv-00693-LM Document 20 Filed 07/31/20 Page 15 of 15




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served on all counsel of record by filing
same using the Court’s ECF system.


Dated: July 31, 2020                         /s/ Patrick J. Queenan
                                             Patrick J. Queenan (#20127)




                                                15
